DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s response to restriction filed 01/24/2022.
Status of the Claims
	Claims 1-20, filed 08/27/2021, are currently pending and considered below. An action on the merits now follows.
Election/Restrictions
An election of Species C: Figure 6 was made without traverse in the reply filed on 01/24/2022. 
Claims 10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species F: Figures 9A & 9B, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Figure 6: reference numbers 34 and 14 both point towards the same structure (Page 30 states that rail 14 comprises the central structure 34 core and bracket 35, applicant is suggested to move reference numbers 34 near reference number 35 and to have either an arrow or parentheses bracket point reference number 14 towards 34, 35).

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 6, line 1-2: amend “one handle or foot pedal” to ---one of the first movable handle, second movable handle, first movable foot pedal, or second movable foot pedals---
Claim 6, line 2: amend “all other handles and foot pedals” to ---all other movable handle or movable foot pedals---.
Claim 7, line 2: amend “the handles and the foot pedals” to ---the movable handles and the movable foot pedals---.
Claim 8, line 2: amend “the handles and the foot pedals” to ---the movable handles and the movable foot pedals---.
Claim 18, line 2: amend “the workout preferences” to ---workout preferences---.
Claim 18, line 3: amend “the user data” to ---user data---.
Claim 18, line 3: amend “exercise performance and experience” to –an exercise performance and an experience---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 10 recites: “a first movable and adjustable handle and a first movable and adjustable foot pedal”. The claim is rendered indefinite as it is unclear due to “and” as there could be a “first movable handle and a first adjustable handle”. Applicant is suggested to amend the limitation to ---a first movable handle and a first movable pedal--- (as to be more in line with the rest of the claims that recite first movable handle and first movable pedal).
Claim 1, line 10 recites: “a first movable and adjustable handle and a first movable and adjustable foot pedal”. The claim is rendered indefinite as it is unclear due to “and” as there could be a “first movable handle and a first adjustable handle”. Applicant is suggested to amend the (as to be more in line with the rest of the claims that recite first movable handle and first movable foot pedal).
Claim 1, line 13 recites: “a second movable and adjustable handle and a second movable and adjustable foot pedal”. The claim is rendered indefinite as it is unclear how many handles/pedals are being claimed due to “and” as the claim reads “second movable handle and a second adjustable handle”. Applicant is suggested to amend the limitation to ---a second movable handle and a second movable foot pedal--- (as to be more in line with the rest of the claims that recite second movable handle and second movable foot pedal).
Claim 1, line 16: recites “a linkage assembly, interconnecting…secures the belt”. The claim is rendered indefinite as it is unclear how many rails, brackets, and belts are being claimed (Figure 6 shows a single column having all these limitations). Applicant is suggested to amend the limitation to ---wherein each elongated upright has a linkage assembly interconnecting the first and second movable handles and the first and second movable foot pedals, each linkage assembly comprising:---. The following corrections are also required:
Claim 2, line 1 amend: “linkage assembly” to ---linkage assemblies---.
Claim 4, line 1 amend: “the bracket” to ---each bracket---.
Claim 4, line 3 amend: “the rail” to ---the respective rail---.
Claim 4, line 4 amend: “the central structural core” to ---the respective central structural core---.
Claim 5, line 1 amend: “the bracket” to ---each bracket---.
Claim 4, lines 1-2 recite “has at least one of an axis, a diameter, or a width greater than a corresponding axis, diameter, or width”. The claim is rendered indefinite as it is unclear how an axis can be greater than a corresponding axis. 
Claim 12, lines 2-3 recite “each of the at least two self-lubricating slides”. There is a lack of antecedent basis for these limitations within the claims, it is believed that claim 12 is meant to be dependent on claim 2. Applicant is suggested to amend claim 12 to be dependent on claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-9, 11-12 and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 5803880 A (Allen).
	Regarding Independent Claim 1, Allen discloses a climbing exercise machine (stepper/climber machine 10), comprising: 
	a base support frame (frame base 12) configured to contact a floor or ground surface (base 12 rests on a ground surface, see Figure 1); 
(first column 20) having a first end and a second end (Figure 1: Annotated), wherein the first end is rigidly connected to the base support frame (column 20 is fixed to the base 12 via pivot 140, the angle being locked by bracket 148); 
	a second elongate upright (second column 22) having a first end and a second end (Figure 1: Annotated), wherein the first end is rigidly connected to the base support frame (column 22 is fixed to the base 12 via pivot 140, the angle being locked by bracket 148);
	an elongate crossbar (hollow beam 24) having a first end and a second end (Figure 1: Annotated), wherein the first end of the elongate crossbar is rigidly connected to the first elongate upright and the second end of the elongate crossbar is rigidly connected to the second elongate upright (See Figure 1 wherein the first end is attached to the first column 20 and the second end is attached to the second column 22); 

    PNG
    media_image1.png
    642
    526
    media_image1.png
    Greyscale

Figure 1: Allen Annotated
	a first movable and adjustable handle (first handgrip 28) and a first movable and adjustable foot pedal (first pedal 34), vertically spaced apart from each other and each being engaged with the first elongate upright to enable reciprocating linear movement along the first elongate upright (handgrip 28 and pedal 34 moves linearly up and down the length of column 20 via slots 26, 32 respectfully); 
	a second movable and adjustable handle (second handgrip 30) and a second movable and adjustable foot pedal (second pedal 36), vertically spaced apart from each other and each being engaged with the second elongate upright to enable reciprocating linear movement along the (handgrip 30 and pedal 36 moves linearly up and down the length of column 22 via slots 26, 32 respectfully);  
	and a linkage assembly (Figure 2), interconnecting the handles and the foot pedals (see Figure 2 wherein the pedals and handles are mechanically linked such that movement of one will cause movement in the others), comprising a belt (cable 50), a pulley (pulleys 52, 54), and a rail (struts 38, 40 with couplings 74, 76), wherein the rail comprises a central structural core (struts 38, 40) and a bracket (couplings 74, 76), wherein the bracket affixes the pulley (couplings 74, 76 affix the rotation of the pulleys 52, 54 to the linear motion of the couplings 74,76 and struts 38, 40 via cable 50) and the pulley secures the belt (pulleys 52, 54 suspend the cable 50),
	wherein the interconnection provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, and the second foot pedal to simulate a climbing motion for a user (Col. 3, lines 18-32 below; the linkage assembly as shown in Figure 2 links the pedals and handgrips together to provide the climbing motion for the climbing device 10).  

    PNG
    media_image2.png
    262
    430
    media_image2.png
    Greyscale

	Regarding Claim 2, Allen discloses the climbing exercise machine of claim 1, wherein the linkage assembly further comprises at least two self-lubricating slides (hydraulic cylinders 60, 62 with pistons 64, 66; the cylinders are hydraulic and have a hydraulic fluid lubricating the cylinder), wherein the at least two self-lubricating slides are interconnected by the belt (see Figure 2 wherein the cylinders 60, 62 are connected together via the belt 50).  
	Regarding Claim 3, Allen further discloses the climbing exercise machine of claim 2, wherein the at least two self-lubricating slides are operatively engaged with the rail (see Figure 2 wherein the cylinders 60, 62 are connected to struts 38, 40 respectfully via couplings 74, 76).  
	Regarding Claim 4, Allen further discloses the climbing exercise machine of claim1, wherein the bracket has a width (width of couplings 74, 76) greater than a width of the central structural core of the rail (see Figure 2 and 5 wherein the width horizontally of the couplings 74, 76 is greater than the width of the struts 38, 40) to prevent at least one self-lubricating slide (hydraulic cylinders 60, 62 with pistons 64, 66; the cylinders are hydraulic and have a hydraulic fluid lubricating the cylinder) from traveling beyond an upper end of the central structural core (coupling 74, 76 prevents the pistons 64, 66 of the cylinders 60, 62 from extending above the upper end of the struts 38, 40 via the rods 70, 72).    
	Regarding Claim 6, Allen further discloses the climbing exercise machine of claim 1, wherein movement of one handle or foot pedal causes concurrent motion of all other handles and foot pedals (see Figure 2 and Col. 3, lines 19-22 above, movement of one pedal/handgrip causes motion of all pedals/handgrips as shown in Figure 2).  
	Regarding Claim 7, Allen further discloses the climbing exercise machine of claim 6, wherein the concurrent motion of the handles and the foot pedals simulates a contralateral (the left and right sides of the user move in opposing directions, contralaterally, relative to each other, see Figure 2).  
	Regarding Claim 8, Allen further discloses the climbing exercise machine of claim 6, wherein the concurrent motion of the handles and the foot pedals simulates an ipsilateral climbing motion (see Figure 2 wherein the respective left handle and pedal move in one direction and the respective right handle and pedal move in the opposite direction simulating an ipsilateral climbing motion).  
	Regarding Claim 9, Allen further discloses the climbing exercise machine of claim 1, wherein the first end of the first elongate upright is rigidly connected to the base support frame at a first obtuse angle relative to the floor or ground surface and the first end of the second elongate upright is rigidly connected to the base support frame at a second obtuse angle relative to the floor or ground surface (see Figure 1, in as much as applicant has shown the relative angles of the first and second columns 20, 22 are at (180 degrees-alpha angle) as seen in Figure 5 and are obtuse), wherein at least one of the first obtuse angle and the second obtuse angle is adjustable (“columns 20 and 22 are pivoted to the base 12 by internal pivots 140 so that the angle .alpha. can be set” Col. 5, lines 35-37).  
	Regarding Claim 11, Allen further discloses the climbing exercise machine of claim 1, wherein the base support frame has the general shape of three sides of a rectangle (see Figures 1 and 2 wherein the base 12 with columns 20, 22 create three sides of a rectangle).  
	Regarding Claim 12, Allen further discloses the climbing exercise machine of claim 2 (claim is interpreted to be dependent on claim 2, see 112(b) above), wherein each of the at least two self-lubricating slides is connected to one of the first handle and the second handle (each hydraulic cylinder 60, 62 is connected at its upper end to via couplings 74, 76 to the respective left and right side handgrips 28, 30).  
	Regarding Claim 20, Allen further discloses the climbing exercise machine of claim 1, further comprising an adjustable resistance mechanism (hydraulic coupling 80, Figure 3; “The hydraulic circuit also includes an adjustable valve which allows the user to increase or decrease the resistance to flow, and thus the resistance encountered during the exercise routine” Abstract), interconnected with the first movable handle, the first movable foot pedal, the second movable handle, and the second movable foot pedal to provide resistance to motion of the first movable handle, the first movable foot pedal, the second movable handle, and the second movable foot pedal (via the hydraulic coupling 80 the resistance can be adjusted using the adjustable valve to the handgrips and pedals). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5803880 A (Allen) in view of US 20150343259 A1 (Uribe).
Regarding Claim 5, Allen discloses the invention as substantially claimed, see above. Allen is silent regarding the material properties of the device and does not disclose wherein the bracket comprises iron or steel.
Uribe teaches an analogous stepper exercise device solving the same issue of fixing two structures together using a bracket (connectors 26); wherein the bracket comprises steel (“steel connectors 26”). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Allen’s brackets to comprise steel as taught by Uribe, in order to provide a lower cost high strength material to prevent failure in the structure during use.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 5803880 A (Allen) in view of US 5490818 A (Haber et al; henceforth Haber).
	Regarding Claim 19, Allen discloses the invention as substantially claimed, see above. Allen further discloses that the positions of the left and right sides are adjustable in height prior to operation. Allen does not disclose wherein locations of the first movable handle and the first movable foot pedal relative to each other are adjustable prior to operation of the climbing exercise machine and locations of the second movable handle and the second movable foot pedal relative to each other are adjustable prior to operation of the climbing exercise machine.  
	Haber teaches an analogous climbing exercise machine (“exercise device which simulates climbing a ladder” Abstract) comprising:
	A base (base 2) configured to contact a floor or ground surface (see Figure 1 wherein the base 2 is configured to rest on a ground surface); a first and second elongated upright (side covers 3 and 4, see Figures 1A-1C); 

    PNG
    media_image3.png
    646
    470
    media_image3.png
    Greyscale

Figure 4: Haber
	a first movable and adjustable handle (left handgrip 12) and first movable and adjustable foot pedal (left foot pedal 14), vertically spaced apart from each other (see Figure 1A) and each being engaged with the first elongated upright to enable reciprocating linear movement along the first elongated upright (see Figure 4); 
	a second movable and adjustable handle (right hand grip 12) and a second movable and adjustable foot pedal (right foot pedal 14), vertically spaced apart from each other and each being engaged with the second elongate upright to enable reciprocating linear movement along the second elongate upright (see Figure 4); 
(left and right carriage tubes 8, with rails 32, pulleys 97-100, and cables 96, Figure 4);
	wherein locations of the first movable handle and the first movable foot pedal relative to each other are adjustable prior to operation of the climbing exercise machine (“”each hand grip 10 is rotatably connected to a mounting bracket 18” Col. 3, lines 23-25 and “each foot pedal 14 is pivotally affixed to its carriage tube 8” Col. 3, lines 28-30; the left foot pedal 14 and the left handgrip 12 are capable of being rotated relative to each other adjusting their positions before operation of the device); and locations of the second movable handle and the second movable foot pedal relative to each other are adjustable prior to operation of the climbing exercise machine (Col. 4, lines 23-30 above; the right handgrip 12 and right foot pedal 14 are capable of being rotated relative to each other adjusting their positions prior to operation of the device). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Allen’s handgrips and pedals to be rotatably connected, as taught by Haber, in order to “be oriented for maximize comfort and avoid injury to the wrist of the user” and to “accommodate the needs of the user and avoid possible injury in the ankles” (Col. 3, lines 27-28 and 32-34).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784